                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WALTER E. CRAIG,

            Plaintiff,                       CIVIL ACTION NO.

      v.                                     1:17-CV-5112-CAP

EMILY W. MURPHY, Administrator
of General Services Administration,
            Defendant.

                                   ORDER

      This action is before the court on the Report and Recommendation

(“R&R”) of the magistrate judge, which recommends granting the defendant’s

motion for summary judgment [Doc. No. 66]. The plaintiff has filed no

objections to the R&R. Finding no error, the court ADOPTS the R&R as the

order and opinion of this court.

      SO ORDERED this 17th day of June, 2020.



                                    /s/ Charles A. Pannell, Jr.
                                    CHARLES A. PANNELL, JR.
                                    United States District Judge
